[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Onderko v. Sierra Lobo, Inc., Slip Opinion No. 2016-Ohio-5027.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                         SLIP OPINION NO. 2016-OHIO-5027
            ONDERKO, APPELLEE, v. SIERRA LOBO, INC., APPELLANT.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
         may be cited as Onderko v. Sierra Lobo, Inc., Slip Opinion No.
                                   2016-Ohio-5027.]
Workers’ compensation―R.C. 4123.90―Action for retaliatory discharge―Prima
     facie case for retaliatory discharge does not include proof that plaintiff
     suffered workplace injury.
 (Nos. 2014-1881 and 2014-1962—Submitted October 28, 2015—Decided July
                                       21, 2016.)
      APPEAL from and CERTIFIED by the Court of Appeals for Erie County,
                           No. E-14-009, 2014-Ohio-4115.
                               ____________________
                              SYLLABUS OF THE COURT
The necessary elements of a prima facie case of retaliatory discharge under R.C.
        4123.90 do not include proof that the plaintiff suffered a workplace injury.
                               ____________________
                             SUPREME COURT OF OHIO




       O’NEILL, J.
       {¶ 1} In this discretionary appeal and certified-conflict case, we will
determine whether establishing a prima facie case of retaliatory discharge under
R.C. 4123.90 requires a showing that the plaintiff suffered a workplace injury.
Based on the plain language of R.C. 4123.90, we hold that it does not. Accordingly,
we affirm the judgment of the Sixth District Court of Appeals.
Facts and Procedural History
       {¶ 2} Appellee, Michael P. Onderko, was hired as a full-time engineering
tech with appellant, Sierra Lobo, Inc., in November 15, 2010. On August 9, 2012,
Onderko was moving office furniture with two other employees when his right knee
started to hurt. As a result of this pain, Onderko left work early. On his way home,
Onderko stopped at a gas station, and his knee gave out as he stepped off a curb.
Onderko drove home, and his wife took him to the emergency room. Onderko did
not tell the emergency-room doctor that his knee had started hurting at work. He
told the doctor only about the curb incident at the gas station. He did not mention
the pain at work because he knew that Sierra Lobo was very concerned about its
safety record and he was afraid of losing his job.
       {¶ 3} The emergency-room doctor referred Onderko to an orthopedic
specialist. As a result, Onderko visited Dr. Jeffrey A. Biro on August 10, 2012.
The history section of Dr. Biro’s Clinic Note indicates that Onderko had injured his
knee six weeks before and that he had self-treated, resolving the injury over several
weeks’ time with ice, rest, and the use of crutches. Dr. Biro’s note then states that
Onderko went on with the activities of daily living until his knee “completely let
go” as he was climbing a curb.
       {¶ 4} Onderko asserts that the information in Dr. Biro’s clinic note is
incorrect. He asserts that he told Dr. Biro that his previous knee injury was to his
other knee. There was no previous injury to his right knee, the knee at issue in this
case. He further asserts that he attempted to get Dr. Biro to change the note, but




                                         2
                                  January Term, 2016




Dr. Biro refused to speak with him once he discovered that Onderko was pursuing
a workers’ compensation claim.
           {¶ 5} On Friday, August 10, 2012, the same day as his visit with Dr. Biro,
Onderko called Sierra Lobo to request light-duty work due to his knee injury. A
human-resources generalist for Sierra Lobo avers that when she asked Onderko
whether his injury had occurred at work, Onderko told her it had not, that he had
been having problems with it for a while. Onderko disputes this statement. He
asserts that he never told her that his injury did not occur at work.
           {¶ 6} On Monday, August 13, 2012, Onderko again inquired whether he
could return to work on light-duty status, mentioning that he had taken some
prescription pain medication. David Hamrick, the Corporate Director of Human
Resources, told Onderko that he could not return to work because of the medication.
On that same day, Onderko filed a First Report of Injury (“FROI”) with the Ohio
Bureau of Workers’ Compensation (“BWC”) alleging that his right knee had been
injured while lifting and pushing equipment. Onderko avers that he filed the FROI
because Dave Hamrick told him he did not believe that the injury was a work injury,
and Onderko wanted to be sure the injury was documented as work-related. The
record includes “Incident/Close Call Witness Statements” from three Sierra Lobo
employees that, taken together, corroborate that Onderko tried to secure light-duty
work following the August 9, 2012 injury, that he had mentioned a prior knee
injury, and that Dave Hamrick did not believe that Onderko’s injury was work-
related.
           {¶ 7} On September 6, 2012, at the request of the BWC, Dr. Nicholas Ahn,
an orthopedic surgeon, reviewed Onderko’s medical file.           Dr. Ahn’s clinical
summary states that the sprain/strain to the right knee was directly related to the
injury that occurred on August 9, 2012. The doctor further opined that the August
9 injury was separate from the injury Onderko had suffered six weeks before, and




                                           3
                             SUPREME COURT OF OHIO




there was no evidence that any earlier injury was aggravated by the August 9
incident.
       {¶ 8} On September 10, 2012, the BWC denied Onderko’s claim for
benefits. The order states that Onderko failed to meet his burden of proof based on
the notes from Dr. Biro and the notes from the emergency-room visit. The BWC
order notes that Dr. Biro was to send a corrected statement that was never received,
and the physician review, apparently Dr. Ahn’s, had also not been received.
       {¶ 9} One day later, on September 11, 2012, the BWC vacated its
September 10 order and allowed Onderko’s claim based on the physician review of
Dr. Ahn.    On September 21, 2012, BWC issued an order granting Onderko
temporary-total-disability payments from August 10, 2012, through August 28,
2012. The order notes that Onderko was released to return to work on August 29,
2012. On October 4, 2012, Sierra Lobo appealed BWC’s September 21 order to
the Industrial Commission.
       {¶ 10} Following a hearing on October 31, 2012, a district hearing officer
vacated the September 21 order and denied Onderko’s claim in its entirety, finding
that Onderko did not sustain an injury in the course of his employment as alleged.
According to the order dated November 6, 2012, the denial was based on the
records from Dr. Biro as well as the records from the emergency room, Onderko’s
testimony at the hearing denying any right-knee problems prior to the August 9
injury, which the hearing officer found to be implausible, and various witness
statements. Onderko did not appeal this decision. Onderko states that he did not
appeal because by the time he received the order he was already back at work, he
wanted the ordeal to be over, and he needed his job.
       {¶ 11} Onderko was terminated from Sierra Lobo on December 12, 2012,
for his “deceptive” attempt to obtain workers’ compensation benefits for a non-
work-related injury. Onderko avers that he had no idea that Sierra Lobo was
considering firing him, that during his time as an employee for Sierra Lobo he




                                         4
                                January Term, 2016




received performance bonuses and had no discipline or unexcused absences, and
that he was never investigated for or charged with workers’ compensation fraud.
       {¶ 12} On March 8, 2013, Onderko filed a complaint in the Erie County
Court of Common Pleas asserting that Sierra Lobo violated R.C. 4123.90 when it
terminated his employment for pursuing his workers’ compensation claim. The
complaint alleged that on August 9, 2012, Onderko sustained a work-related injury
while employed by Sierra Lobo, that as a result of that injury Onderko filed a
workers’ compensation claim, and that because Onderko filed the claim, Sierra
Lobo retaliated against Onderko by terminating his employment.
       {¶ 13} In its motion for summary judgment Sierra Lobo argued that to
establish a prima facie case of retaliation under R.C. 4123.90 and under this court’s
decision in Wilson v. Riverside Hosp., 18 Ohio St. 3d 8, 479 N.E.2d 275 (1985), the
plaintiff must demonstrate that the underlying claim for benefits involved a work-
related injury. The employer further asserted that because a district hearing officer
of the Ohio Industrial Commission determined that Onderko’s injury was not work-
related, res judicata prevents Onderko from relitigating whether his injury was
work-related. Thus, according to the employer’s position, Onderko’s retaliation
claim must fail as a matter of law.
       {¶ 14} In opposition to the motion for summary judgment, Onderko argued
that it is the filing of the workers’ compensation claim, not the allowance of the
claim, that triggers the statutory protection from discharge, and Sierra Lobo
misstated the law in asserting that a plaintiff must actually prevail in his or her
workers’ compensation claim in order to establish retaliation under R.C. 4123.90
and Wilson.
       {¶ 15} The trial court granted summary judgment in favor of employer
Sierra Lobo.
       {¶ 16} Onderko appealed, and the Sixth District Court of Appeals reversed.
The appellate court cited this court’s determination that the basic purpose of the




                                         5
                             SUPREME COURT OF OHIO




retaliation statute is “ ‘ “to enable employees to freely exercise their rights without
fear of retribution from their employers.” ’ ” 2014-Ohio-4115, 20 N.E.3d 322,
¶ 27, quoting Sutton v. Tomco Machining, Inc., 129 Ohio St. 3d 153, 2011-Ohio-
2723, 950 N.E.2d 938, ¶ 22, quoting Coolidge v. Riverdale Local School Dist., 100
Ohio St. 3d 141, 2003-Ohio-5357, 797 N.E.2d 61, ¶ 43.
       {¶ 17} In sustaining Onderko’s assignments of error, the court reasoned:


       Requiring an employee to successfully prove that the injury
       occurred at work for purposes of a retaliatory-discharge claim would
       have a chilling effect on the exercise of his or her rights because the
       employee would be forced to choose between a continuation of
       employment and the submission of a workers’ compensation claim.
       This choice must be made by the employee knowing that if he or she
       fails to prove that the cause of the injury was work related, not only
       will his or her claim be denied, but the employer would then be free
       to terminate the employment simply because the claim was filed.


Id. at ¶ 28.     That holding implicitly recognizes that the entire workers’
compensation system is designed to provide a no-fault process for the resolution of
claims of injury. Were employers permitted to discharge employees for utilizing
the system, its very purpose would be defeated.
       {¶ 18} Thus, the appellate court held that under R.C. 4123.90, a plaintiff is
not required to prove that the injury occurred at the workplace and arose out of the
scope of employment. The court also held that Onderko was not collaterally
estopped or barred by res judicata from establishing the workplace injury element
of his claim. The court concluded that because of its determination that a workplace
injury is not a required element of a retaliatory-discharge claim under R.C. 4123.90,




                                          6
                               January Term, 2016




and because Sierra Lobo offered no other grounds to justify Onderko’s termination,
summary judgment against Onderko was inappropriate.
       {¶ 19} On January 28, 2015, this court accepted Sierra Lobo’s discretionary
appeal (case No. 2014-1881). 141 Ohio St. 3d 1454, 2015-Ohio-239, 23 N.E.3d
1196. In that appeal, Sierra Lobo presents the following two propositions of law:


              Proposition of Law No. 1: As an element of establishing a
       prima facie claim for retaliatory discharge under R.C. 4123.90, a
       plaintiff must prove that he or she suffered a workplace injury.
              Proposition of Law No. 2: As a matter of law, an employee
       who fails to appeal a decision of the Industrial Commission that his
       or her injury was not work-related cannot bring [an] R.C. 4123.90
       retaliation claim based upon that claimed injury.


       {¶ 20} In case No. 2014-1962, this court recognized that a conflict exists
between the Sixth District’s decision in Onderko’s case and the Fifth District’s
decision in Kilbarger v. Anchor Hocking Glass Co., 120 Ohio App. 3d 332, 697
N.E.2d 1080 (5th Dist.1997). We certified the following question for review:
       {¶ 21} “Whether, as an element of establishing a prima facie claim for
retaliatory discharge under R.C. 4123.90, plaintiff must prove that he or she
suffered a workplace injury.” 141 Ohio St. 3d 1451, 2015-Ohio-239, 23 N.E.3d
1194. The two cases were consolidated for decision. Id.
       {¶ 22} The Kilbarger case involved an injured worker’s appeal from a
bench trial that resulted in a finding in favor of the employer on a claim for
retaliatory discharge under R.C. 4123.90. In his appeal, Kilbarger argued that the
trial court had erred by requiring him to prove that he was injured on the job. A
two-to-one majority disagreed and overruled Kilbarger’s assignment of error.




                                        7
                             SUPREME COURT OF OHIO




       {¶ 23} Although the appellate court found that Kilbarger had sufficiently
alleged the three elements of a prima facie case of retaliation in his complaint filed
under R.C. 4123.90 and this court’s decision in Wilson, 18 Ohio St. 3d 8, 479 N.E.2d
275, syllabus, the court nonetheless concluded that Kilbarger could not prevail
under R.C. 4123.90 because he had failed to prove one of those elements at trial,
i.e., he failed to prove that he was injured at work. 120 Ohio App. 3d at 337-339,
697 N.E.2d 1080.
       {¶ 24} We disagree. Accordingly, we answer the certified-conflict question
and proposition of law No. 1 in the negative and hold that pursuant to the plain
language of R.C. 4123.90, the elements of a prima facie case of retaliatory
discharge under the statute do not require the plaintiff to prove that the injury
occurred on the job. We also reject appellant’s second proposition of law. Because
proof of a work-related injury is not an element of a prima facie case of retaliatory
discharge, failure to appeal the denial of a workers’ compensation claim does not
foreclose a claim for retaliatory discharge under R.C. 4123.90. Our decision rests
on the language and basic purpose of the statute.
Analysis
       {¶ 25} Ohio’s statutory workers’ compensation system is the result of a
constitutional provision authorized by Ohioans, namely, Article II, Section 35.
Ohio’s statutory scheme supplanted the prior common-law system. Sutton, 129
Ohio St. 3d 153, 2011-Ohio-2723, 950 N.E.2d 938, ¶ 33. The system is founded on
a recognition that unintentional injury is a reality in the workplace and is designed
to balance the interests of employers and employees when unintentional injury
occurs. See Bunger v. Lawson, 82 Ohio St. 3d 463, 465, 696 N.E.2d 1029 (1998).
The employers’ part of the bargain is that participation in the state insurance fund
is compulsory. The employees’ part of the bargain is that they are precluded from
suing their employers for unintentional injuries that happen at work. The idea here
is that when unintentional workplace injuries happen, nothing is gained when




                                          8
                               January Term, 2016




employees and employers are in an adversarial position in the courtroom. Instead
Ohio has a statutory system designed to return the employee to work and to protect
the economic viability of the employer. Consequently we look directly to the
statute to determine whether proof of workplace injury is an element of a prima
facie case of retaliatory discharge under R.C. 4123.90.
       {¶ 26} When applying a statute, the court must give effect to all of the
statute’s words. Stolz v. J & B Steel Erectors, Inc., ___ Ohio St.3d ___, 2016-Ohio-
1567, ___ N.E.3d ___, ¶ 9. Likewise, “a court must give effect to the natural and
most obvious import of a statute’s language, avoiding any subtle or forced
constructions.” Id., citing Ohio Neighborhood Fin., Inc. v. Scott, 139 Ohio St. 3d
536, 2014-Ohio-2440, 13 N.E.3d 1115, ¶ 22.
                               The Statute at Issue
       {¶ 27} R.C. 4123.90 provides:


               No employer shall discharge, demote, reassign, or take any
       punitive action against any employee because the employee filed a
       claim or instituted, pursued or testified in any proceedings under the
       workers’ compensation act for an injury or occupational disease
       which occurred in the course of and arising out of his employment
       with that employer.


(Emphasis added.) Sierra Lobo points to the italicized phrase and argues that the
plain language of R.C. 4123.90 explicitly requires a showing that the plaintiff
suffered a workplace injury. It argues that this showing is essential, especially in
cases such as Onderko’s, where an employee pursues a retaliation claim after the
Industrial Commission has adjudicated that the employee did not suffer a work-
related injury. Sierra Lobo further argues that the Ohio General Assembly placed
the requirement in the statute to differentiate between false and valid claims under




                                         9
                             SUPREME COURT OF OHIO




the Workers’ Compensation Act and to prevent precisely the situation presented in
this case―where an employee whose injury was fully and finally adjudicated not
to have occurred in the workplace is nevertheless permitted to force his employer
to defend a suit claiming retaliatory discharge.
       {¶ 28} Onderko argues that requiring an employee to prove that the injury
occurred at work for purposes of a retaliatory-discharge claim would have a chilling
effect on the exercise of the employee’s rights because the employee would be
forced to choose between a continuation of employment and the submission of a
workers’ compensation claim. Onderko also asserts that it is the filing of a workers’
compensation claim, not the allowance of the claim, that triggers the statutory
protection from discharge. We agree with Onderko.
       {¶ 29} In Wilson v. Riverside Hosp., 18 Ohio St. 3d 8, 479 N.E.2d 275, this
court established the requirements for the sufficiency of a complaint for retaliatory
discharge under R.C. 4123.90 in the context of a Civ.R. 12(B)(6) motion to dismiss.
       {¶ 30} Sonya Wilson was injured in a fall while she was on the job. Her
workers’ compensation claim was allowed, and she was unable to work for 11
months, during which time she received compensation for temporary total
disability. When Wilson’s doctor released her for work, Wilson notified her
employer of her intention to return to work. Wilson’s employer sent her a letter
stating that she had been terminated because its leave-of-absence policy guaranteed
a position for only ten weeks, and since Wilson was on leave for over 11 months,
her position had been filled. The letter further stated that her termination was
pursuant to the leave-of-absence policy and that the termination did not violate any
law. Wilson filed a complaint for an alleged violation of R.C. 4123.90.
       {¶ 31} Wilson’s employer filed a motion to dismiss for failure to state a
claim because Wilson’s complaint did not specifically allege that the discharge was
in retaliation for her workers’ compensation claim. The employer argued that the
termination letter demonstrated that there was no retaliatory motive in its refusal to




                                         10
                                  January Term, 2016




rehire Wilson. The trial court granted the employer’s motion to dismiss. The court
of appeals affirmed the judgment. This court reversed.
       {¶ 32} There was no dispute in Wilson’s case regarding whether her injury
was work-related. Rather, the dispute in Wilson was whether her complaint
sufficiently alleged that her employer had retaliated against her.         This court
concluded that by referring to R.C. 4123.90 in the complaint, Wilson sufficiently
complied with the notice-pleading requirements of Civ.R. 8(A).
       {¶ 33} Accordingly, this court held that “[a] complaint filed by an employee
against an employer states a claim for relief for retaliatory discharge when it alleges
that the employee was injured on the job, filed a claim for workers’ compensation,
and was discharged by that employer in contravention of R.C. 4123.90.” 18 Ohio
St.3d 8, 479 N.E.2d 275, syllabus. Our holding in Wilson addressed whether a
reference in the complaint to the retaliatory-discharge statute was sufficient to
satisfy the notice-pleading requirements of Civ.R. 8(A) when the complaint does
not specifically allege that the plaintiff was discharged in retaliation for pursuing a
workers’ compensation claim. We did not hold that a plaintiff must prove that his
or her injury was work-related as an element of a prima facie case of employer
retaliation under R.C. 4123.90.
       {¶ 34} This court has also considered and ruled on the basic purpose and
import of R.C. 4123.90. In Coolidge, 100 St.3d 141, 2003-Ohio-5357, 797 N.E.2d
61, a teacher was assaulted and seriously injured by one of her students. She had
an allowed workers’ compensation claim and was receiving temporary-total-
disability benefits. Initially the school granted her leave requests but then denied
her request for a further extension of her leave time. The teacher was then
discharged for being absent without leave.          She filed actions for wrongful
termination and retaliatory discharge, asserting that terminating her for violation of
the district’s leave-of-absence policy while she was receiving temporary-total-
disability compensation violated public policy. This court agreed.




                                          11
                             SUPREME COURT OF OHIO




       {¶ 35} We observed:


               The basic purpose of any antiretaliation statute is to enable
       employees to freely exercise their rights without fear of retribution
       from their employers. The recognition of a public-policy exception
       for wrongful discharge in retaliation for filing a workers’
       compensation claim, whether derived from statutory or common
       law, is built on the premise that “[i]nability to challenge retaliatory
       discharges would undermine the purpose of the workers’
       compensation statute by forcing the employee to choose between
       applying for the benefits to which he is entitled and losing his job.”
       82 American Jurisprudence 2d (2003) 682-683, Wrongful
       Discharge, Section 93.


Id. at ¶ 43. Accord Sutton, 129 Ohio St. 3d 153, 2011-Ohio-2723, 950 N.E.2d 938,
¶ 22 (recognizing a common-law action for wrongful discharge in violation of
public policy based on R.C. 4123.90’s expression of “a clear public policy
prohibiting retaliatory employment action against injured employees”).
       {¶ 36} In this case it is undisputed that Onderko filed a claim for workers’
compensation benefits. It is also undisputed that Onderko’s claim was denied, then
allowed, then denied. Then Onderko was fired. It is undisputed that Onderko was
fired for pursuing workers’ compensation benefits. However, Sierra Lobo asserts
that Onderko’s retaliation claim must fail as a matter of law because Onderko’s
workers’ compensation claim was not allowed. The Fifth District has held that
proof of injury at work is an element of a retaliation case brought pursuant to R.C.
4123.90. Kilbarger, 120 Ohio App. 3d at 338-339, 697 N.E.2d 1080. That is not
the law of Ohio. Just as this court’s holding in Wilson did not require the plaintiff
to prove that the injury was work-related in order to prevail under R.C. 4123.90,




                                         12
                                January Term, 2016




we today affirm that principle. Proof of injury at work is not an element of a prima
facie case of retaliatory discharge under R.C. 4123.90.
        {¶ 37} Sierra Lobo’s proposition that in order to have a successful
retaliation claim under the statute, the workers’ compensation claim must be
successful ignores the language of the statute as well as its import. The plain
language of the statute prohibits “any punitive action against any employee because
the employee filed a claim or instituted, pursued or testified in any proceedings
under the workers’ compensation act for an injury or an occupational disease which
occurred in the course of and arising out of his employment with that employer.”
R.C. 4123.90. The language of the statute hinges on the employer’s response to the
plaintiff’s pursuit of benefits, not the award of benefits. Hinging recovery under
the statute on proof of “an injury or an occupational disease which occurred in the
course of and arising out of” the plaintiff’s employment would have the effect of
reading the phrase “filed a claim or instituted, pursued or testified in a proceeding”
completely out of the statute. The compensability of the injury is not a required
element in a retaliatory-discharge case. R.C. 4123.90 does not authorize courts to
review the compensability of a workers’ compensation claim. The only relevant
question for the trial court is whether a claim was pursued and whether the
employee was fired or otherwise punished for doing so.
        {¶ 38} Interpreting the statute to prohibit retaliation against only those
workers whose claims have been allowed misses the point of the statute, which is
to enable employees to freely exercise their rights without fear of retribution from
their employers. Sutton, 129 Ohio St. 3d 153, 2011-Ohio-2723, 950 N.E.2d 938,
¶ 22.
        {¶ 39} Our holding in this case by no means suggests that a fraudulent or
false claim for workers’ compensation may be pursued without penalty and is not
grounds for termination. Filing a false claim or making misleading statements in
order to secure workers’ compensation is a crime in Ohio. R.C. 2913.48. Any




                                         13
                              SUPREME COURT OF OHIO




person undertaking such conduct is subject to significant criminal penalties. There
is no indication here that Onderko was investigated or charged with workers’
compensation fraud. In fact, the record is clear that this employee was discouraged
by his employer from even applying for benefits in the first place, with the
dismissive statement by his supervisor that the claim was probably not allowable.
We resist interpreting the antiretaliation statute in such a way that would vest
employers with the discretion to label any unsuccessful claim as deceptive and then
terminate the employee.
          {¶ 40} We therefore hold that a prima facie case of retaliatory discharge
under R.C. 4123.90 requires a plaintiff to prove only that the employer discharged,
demoted, reassigned, or took any other punitive action against the plaintiff in
retaliation for the plaintiff’s filing a workers’ compensation claim or instituting,
pursuing, or testifying in any proceedings under the Workers’ Compensation Act.
                                    CONCLUSION
          {¶ 41} For the foregoing reasons, we answer the certified question and
Proposition of Law No. 1 in the negative and hold that pursuant to the plain
language of R.C. 4123.90, the necessary elements of a prima facie case of
retaliatory discharge under R.C. 4123.90 do not include proof that the plaintiff
suffered a workplace injury. Thus, the plaintiff is not required to prove that he or
she was injured on the job. We also hold that because proof of a work-related injury
is not an element of a prima facie case of retaliatory discharge, failure to appeal the
denial of a workers’ compensation claim does not foreclose a suit for retaliatory
discharge under R.C. 4123.90. The judgment of the Sixth District is affirmed.
                                                                  Judgment affirmed.
          O’CONNOR, C.J., and PFEIFER, LANZINGER, KENNEDY, and FRENCH, JJ.,
concur.
          O’DONNELL, J., dissents in an opinion.
                                _________________




                                          14
                                 January Term, 2016




         O’DONNELL, J., dissenting.
         {¶ 42} I respectfully dissent.
         {¶ 43} R.C. 4123.90 provides that “[n]o employer shall discharge * * * any
employee because the employee filed a claim * * * for an injury or occupational
disease which occurred in the course of and arising out of his employment with that
employer.” (Emphasis added.) Thus, the statute supports the view that a retaliation
claim can proceed only if a workplace injury in fact occurred. A court should not
construe the statute in a manner to encourage fraudulent claims for workers’
compensation benefits, and here, the Bureau of Workers’ Compensation
determined that there was no workplace injury. The evidence therefore supports
the trial court finding that Sierra Lobo, Inc., fired Onderko for filing a fraudulent
claim.
         {¶ 44} The syllabus prepared by today’s majority contradicts the statute and
is another example of the court failing to adhere to the rule of law and to recognize
that the General Assembly is the policy-making body in our government and
substituting its own judgment for that of the legislature.
         {¶ 45} Accordingly, I would reverse the judgment of the Sixth District
Court of Appeals.
                                 _________________
         Walter Haverfield, L.L.P, and Margaret A. O’Bryon, for appellee.
         Taft, Stettinius & Hollister, L.L.P., Mark J. Valponi, Brian E. Ambrosia,
and Jennifer B. Orr, for appellant.
         The Gittes Law Group, Frederick M. Gittes, and Jeffrey P. Vardaro, urging
affirmance for amici curiae Ohio Employment Lawyers Association.
         Law Office of Thomas Tootle Co., L.P.A., and Thomas Tootle, urging
affirmance for amici curiae Ohio Association for Justice.
         Portman & Foley, L.L.P., and Frederic A. Portman, urging affirmance for
amicus curiae Fraternal Order of Police Capital City Lodge No. 9.




                                          15
                           SUPREME COURT OF OHIO




       Paul L. Cox, urging affirmance for amicus curiae Fraternal Order of Police
of Ohio, Inc.
                             _________________




                                       16